DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/30/2020, is acknowledged.

3.  Claims 1-22 are pending and under examination.

4.  Applicant’s IDS, filed 11/30/2020, is acknowledged. 

5.  The recitation “a light chain constant region . . .” in claims 5, 15, 21-22 reads on fragments, it is suggested that the claims recite “the light chain constant region . . .”.

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.  Claims 1-3, 5-12, 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of anti-Nav1.7 antibodies comprising less than the required 6 CDRs (i.e., one or two amino acid may be deleted, substituted or inserted and or added). 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to Nav1.7 and treating or preventing pain and/or pruritus.   The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
 
Table 1 discloses 12 mAb including 3B2, 5E12, 7B9, 15C8, 15H6, 28B5, 29G3, 12H4, 22D3, 3B2/28B5, 3B2/15C8 and 28B5/15C8. 
Claims 1(h1) and 2(h1) encompass a genus of anti-Nav1.7 antibodies comprising modification in the CDRs of SEQ ID NOs: 56 (GYYXH), SEQ ID NO:58 (AXVSYAMDY), 55 (KVSNRXS) and SEQ ID NO: 55 (SQSXHVPXT); as well as a genus of antibodies that encompass addition variation by one or two amino acid  deletion, substitution or insertion and or addition.
The specification discloses only two species, 15C8 and 28B5/15C8, within the scope of claims 1(h1) and 2(h2), which is  directed to 28 variants (i.e., (2X5X2) +(2X2X2)).   

Claim 3 encompasses additional up to 5% modification to the VH and VL including the CDR of SEQ ID NOs: 27-29, 34, 35,50 (12H4) of the claimed genus of antibodies in claim 1.


SEQ ID: 56          1 GYYXH 5, wherein X is M or I
	              ||| |
SEQ ID:15	    1 GYYMH 5	15C8 	
SEQ ID:21	    1 GYYIH 5	28B5/15C8

SEQ ID: 57	             1 LIIPYXGXXFYNXKFXG 17, 
             		    ||||| |  ||| || |
SEQ ID:16                1 LIIPYSGDTFYNQKFKG 17 15C8
   	                   ||||| |  ||| || |
SEQ ID:22                1 LIIPYNGDTFYNPKFKG 17  28B5/15C8

X1 is S or N, S2 is D or E, X3 T or I, X4 Q or P, X5 K or R

SEQ ID: 58	          1 AXVSYAMDY 9
                           | |||||||
SEQ ID NO: 17            1 AEVSYAMDY 9, 15C8 and 28B5/15C8
   	 

X is Glu or Asp

SEQ ID NO: 34:

SEQ ID NO: 54/35, X is Ile or Phe.  

Qy          1 KVSNRXS 7
              ||||| |
Db          1 KVSNRFS 7

SEQ ID NO: 55/36, X1 is Thr or Ile, X2 or Phe or Trp.

Qy          1 SQSXHVPXT 9
              ||| ||| |
Db          1 SQSTHVPFT 9


The specification only discloses one species antibody of the claimed VHCDRs/VLCDRs variation/analogs/fragments, 3B2, 5E12, 7B9, 15C8, 15H6, 28B5, 29G3, 12H4, 22D3, 3B2/28B5, 3B2/15C8 and 28B5/15C8 (table 1), within the claimed genus of one or two amino acids may be deleted, substituted, inserted and/or added or the claims permutations in claims 1(h1) and claim 2(h1).  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

The specification as filed disclosed only a single antibody for the claimed modifications/permutations, and such antibody is not representative of the claimed antibodies genus.  Similarly, the instant Specification generated no VHCDRs and VLCDRs variants and permutations and provides no evidence that these antibodies share common structural features or provide guidance regarding the full scope of all antibodies modification recited in the Specification.  The claims a huge genus of variation in the CDRs and VL and VH. The instant claims are akin to Abbvie which provides evidence that the instant claims that the claims lack descriptive support because the disclosure is not representative of the claimed genus. As stated by the Federal Circuit, "[i]n order to demonstrate that [Appellants have] invented what is claimed, [Appellants' Specification] must adequately describe representative antibodies to reflect the structural diversity of the claimed genus." Abbvie, 759 F.3d at 1301.
With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by 3B2, 5E12, 7B9, 15C8, 15H6, 28B5, 29G3, 12H4, 22D3, 3B2/28B5, 3B2/15C8 and 28B5/15C8, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

It is unlikely that specific binding molecules/ antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the 3B2, 5E12, 7B9, 15C8, 15H6, 28B5, 29G3, 12H4, 22D3, 3B2/28B5, 3B2/15C8 and 28B5/15C8, fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce specific binding antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  Further, the specification does not teach that a functional antibody can be obtained by deleting, substituting, inserting and/or adding the one or two amino acid in the CDR regions.  

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 
 
8.  Claims 7 and 17,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating  pain pruritus with anti-Nav1.7 antibodies, does not reasonably provide enablement for “preventing” pain and/or treat/prevent pruritus with anti-Nav1.7 antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The specification fails to show any treatment/prevention of pruritis with the claimed antibody.  Further the specification fails to show any prevention of pain with the claimed anti-Nav1.7 antibody.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification page one discloses that it is known that the inflammatory pain is reduced in a Navl.7 knockout mouse [0003]. Further page 1 of the specification discloses that a monoclonal antibody against Navl.7 that is effective for pain (algesic) and pruritus (itching) is reported in Patent Literatures: 1 to 7, etc [0004].

The specification at page 28, section 7-2, discloses that a rat prepared in (7-1) was used to assess the pain behavior of mechanical  hyperalgesia by analgesiometer (the method of Randal Selitto) two weeks after surgery. An antibody in the present invention was prepared at 300 g/40pL using PBS and 40 L of that was intraplantarly administrated. Five minutes after administration, the pain threshold of the right and left hind limbs were assessed and set as a pain threshold after treatment. % reversal values were calculated by the methods described below to evaluate the pain effects of the antibodies. %reversal values = (a pain threshold after treatment on the surgery - a pain threshold before treatment on surgery) / (a pain threshold after treatment on sham surgery - a pain threshold after treatment on sham surgery) x 100. The results of 3B2, 15C8, 28B5, 29G3 and 12H4 are shown in FIG. 4. An antibody of the present invention inhibited Nav1. 7 by the intraplantar administration and showed significant efficacy of pain behavior. [0062] 

The specification page 29, section 7-3, discloses that the result of humanized 12H4 (h12H4) is shown as FIG. 5. An antibody of the present invention showed significant drug efficacy of pain behavior by the intravenous administration.

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to diabetic retinopathy within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-Nav1.7 antibody in preventing pain/itching state. For example, the specification discloses that in experimental rats, pain was assessed base on intraplantar//intravenous administration with anti-Nav1.7 antibody; five minutes after intraplantar administration or From 0.5 to 72 hours after intravenous administration, pain was assessed.. The specification does not show that anti-Nav1.7 antibody being administer  prior to applying pain. Therefore, the specification at most discloses a method of treating pain by administering anti-Nav1.7  antibody but not preventing pain and/or pruritus.

No Pruritus treatment have been show with the claimed antibody.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
 

9.  The specific anti-Nav1.7 antibodies comprising the specific VHCDR1-3 sequences and VLCDR1-3 sequences in the claims are free from prior art.

10.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
11.  Claim 4, 13-14, 18-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 22, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644